Citation Nr: 0408899	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for a right leg length 
discrepancy.

5.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which declined to find that new and 
material evidence had been submitted to reopen the previously 
denied claims of entitlement to service connection for a back 
disorder and for schizophrenia, denied entitlement to service 
connection for arthritis of the knees and for a right leg 
length discrepancy, and which denied entitlement to a 
disability rating higher than 10 percent for a left ankle 
disability classified as residuals of post-operative excision 
of an osteochondral fragment, left talus, osteotomy, left 
medial malleolus, with internal fixation and limitation of 
motion with traumatic arthritis, left ankle.  In April 2001, 
the Board found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disability.  It did, however, reopen 
the claim of entitlement to service connection for 
schizophrenia and remand it, along with the other claims 
remaining on appeal, to the RO for additional development.

The veteran appealed the Board's denial of his request to 
reopen the claim of entitlement to service connection for a 
back disability to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2002, the Court 
granted a joint motion for remand, vacating the Board's April 
2001 decision with respect to the one issue before it and 
remanding that claim for further proceedings and notice 
pursuant to the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) and 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board again reviewed the issues here on appeal in 
February 2003 and again denied the benefits sought on appeal.  
The veteran appealed that decision to the Court and in 
September 2003, the Court granted an unopposed motion for 
remand vacating the Board's February 2003 decision and 
remanding the matter to the Board for compliance with the 
VCAA and, particularly, the notice requirements set out by 
the Court in Quartuccio, supra.  As such, this matter is 
properly returned to the Board for further appellate 
consideration.
 

REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)) was signed during the 
course of the veteran's appeal.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  See Quartuccio, 
supra.  

The motion granted by the Court in September 2003 specified 
that VA did not properly satisfy its duty to notify the 
veteran because nowhere in the processing of the veteran's 
claims did it specifically detail the evidence required to 
substantiate each claim on appeal nor did it set forth the 
allocation of burdens of obtaining necessary evidence.  
Unfortunately, the Board does not have the authority to cure 
the procedural defect presented in this case.  See generally 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As such, this matter must be 
remanded to the RO so that proper notice may be given to the 
veteran and any additional development deemed necessary to 
assist the veteran in substantiating his claims may be 
performed.

Therefore, this matter is REMANDED for the following action:

1.  The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claims and given an opportunity to 
supply additional evidence and/or 
argument, and identify additional 
evidence for VA to obtain.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence 
obtained.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




